Dawson, J.
(dissenting in part): This court makes a clear distinction between the present cases and the Schlesinger case, supra. To do so, however, it properly concedes that a director would not be irrevocably bound if he was physically unable to know the bank’s condition and unable to discharge his duty to insist on closing the bank because of his knowledge of its insolvency. The quotation in the majority opinion from Orient Insurance Company v. Daggs, supra, indicates that due significance should be given to the effect of circumstances like long-enduring sickness and progressively developing incapacity such as afflicted T. A. Kramer in the last years of his life. I take it that this court does not intend to say point blank that there was no question for a jury to decide touching Kramer’s alleged incapacity and the liability or nonliability of Kramer’s estate dependent thereon. The court gives a fair summary of the case made in behalf of Kramer’s estate in its quotation from the brief of Harris, the executor. The majority opinion also makes an elaborate summary of the evidence against Kramer’s estate and emphasizes the point that Kramer continued to sign directors’ bank reports for a year or two after his alleged incapacity had become serious and chronic. Such a point was properly worked for all it was worth before the jury, yet in view of all the 'other evidence it did not convince the jury of Kramer’s physical capacity and consequent responsibility, and I think altogether too much significance is given to it in this appeal. And since we must or do concede that the constitutionality of our statute is dependent upon its being given an interpretation which will fairly justify a distinction between the liability imposed on a bank director under the Kansas statute and such a liability as was sought to be imposed by the Wisconsin statute in the Schlesinger case, it will not do to impose a liability on Kramer’s estate regardless of the jury’s verdict. The court’s decision should be consistent with itself. To avoid running afoul of the federal constitution, we interpret our statute as not precluding a judicial inquiry touching Kramer’s physical condition so as to determine his culpability and the possible liability of his estate; but in doing so we collide with a fundamental *690principle of appellate review by substituting our judgment for that of the jury and the trial court on the well-defined and conceded issue of fact.
I see no close analogy between the case at bar and Rankin v. Cooper, supra, but the decision in that case went no further than to hold that long-continued ill-health “does not necessarily relieve” a bank director from liability for his official delinquency. I approve of that doctrine. How should his right to be relieved therefrom be determined? By submitting all the pertinent evidence to the triers of the issue of fact, to be sure. Just as Kramer’s executor did in this case. And in the Rankin case, the trier of the fact held: “Nor does it appear from the evidence that Colonel Roots was in fact such an invalid that he could not give any attention to the affairs of the bank.” Here the triers of fact found precisely to the contrary as to Kramer’s condition. And the majority opinion quotes enough of the testimony to support that finding.
In Briggs v. Spaulding, 141 U. S. 132, 35 L. Ed. 662, which was an appeal from a decree dismissing a suit in equity to recover losses by a bank because of alleged neglect of duty on the part of its directors, the special defense of one of the directors, Francis E. Coit, was discussed thus:
“We are not disposed, therefore, to reverse the decree as to defendants Spaulding and Johnson, and although the case of Francis E. Coit was in some aspects different, and particularly in that he was a director for a longer period, we think it should take the same course. He was elected a director May 20, 1881. ... He was at the time an invalid, and by reason of his infimxity in health unable to transact business, at least with facility. . . . He was x'eelected January 10, 1882. The evidence shows that he had for many years been afflicted with rheumatism. . . . While it may be said that Fi'ancis E, Coit should not have accepted the position of director, and should not have allowed himself to be reelected, yet upon this question of passive negligence the rale would be an exceedingly rigox-ous one which made no allowance for the person chai’ged under such circumstances. And upon the whole we do not feel called upon to question the decision as to him.”
I fear the consequences of setting at naught the verdict and finding of the tribunal established by our constitution and statutes for the determination of controverted issues of fact. “ ’Twill be recorded for a precedent; and many an error, by the same example, will rush into the state.” I therefore dissent from so much of this judgment as sets at naught the jury’s verdict touching the nonexistence of culpable delinquency on the part of Kramer and the consequent nonliability of his estate.